Citation Nr: 0519689	
Decision Date: 07/20/05    Archive Date: 08/03/05

DOCKET NO.  03-21 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for tender and painful 
scar of the right rib area, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an effective date prior to June 11, 1997 
for the assignment of a separate 10 percent rating for a 
tender and painful scar of the right rib area.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1953 to July 
1956 and from May 1958 to May 1962.

This matter comes to the Board of Veterans' Appeals (Board) 
from a decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas.  In May 2002, the Board 
granted a separate 10 percent rating for a tender and painful 
scar as part of service-connected residuals of a right 10th 
rib resection.  The RO implemented the Board's decision by 
means of a July 2002 rating decision.

In February 2003, the veteran submitted an increased rating 
claim for a painful and tender scar of the right rib area.  
The RO denied this claim in a June 2003 Statement of the Case 
and a June 2004 Supplemental Statement of the Case.  The RO 
mistakenly treated the veteran's February 2003 statement as a 
Notice of Disagreement with the final May 2002 Board decision 
and the July 2002 rating decision implementing the Board 
decision.  However, the RO subsequently corrected the error 
and notified the veteran in a March 2005 letter that this was 
an increased rating claim, which would be certified to the 
Board.   

In February 2003, the veteran submitted a timely Notice of 
Disagreement with the July 2002 rating decision which 
assigned an effective date of June 11, 1997 for the separate 
10 percent rating for a tender and painful scar of the right 
rib area.  A Statement of the Case addressing this issue is 
not of record.  See Manlicon v. West, 12 Vet. App. 238 
(1999).  This matter is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The objective evidence of record shows that the veteran's 
painful and tender scar of the right rib area is superficial 
and painful on examination, and does not markedly interfere 
with employment, or require frequent periods of 
hospitalization.    

CONCLUSION OF LAW

The criteria for an increased rating higher than 10 percent 
for painful and tender scar of the right rib area have not 
been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5107 (West 2002); 
38 C.F.R. §§ 3.321(b)(1); 4.118, Diagnostic Codes 7801, 7804 
(2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004) 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date.  38 C.F.R. § 3.159 (2004).

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  

The RO provided the veteran with a copy of the appealed June 
2003 Statement of the Case (SOC), which in effect was the 
RO's rating decision, and a June 2004 Supplemental Statement 
of the Case (SSOC) that discussed the pertinent evidence, and 
the laws and regulations related to an increased rating claim 
for painful and tender scar of the right rib area.  These 
documents essentially notified the veteran of the evidence 
needed to prevail on his claim.

In addition, in a March 2005 letter, the RO notified the 
veteran of the evidence needed to substantiate his claim, and 
offered to assist him in obtaining any relevant evidence, and 
requested that he submit any evidence in his possession.  
This letter gave notice of what evidence the veteran needed 
to submit and what evidence VA would try to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  The RO also notified the 
veteran that it had erroneously characterized his February 
2003 increased rating claim as a Notice of Disagreement with 
his 10 percent rating that was assigned by the Board, but 
that since an SOC had been issued and the appeal was 
perfected, the increased rating claim would be certified to 
the Board.

In light of the foregoing, the Board finds that the SOC, 
SSOC, and notice letter dated in March 2005 complied with the 
specific requirements of Quartuccio (identifying evidence to 
substantiate the claims, the relative duties of VA and the 
claimant to obtain evidence, and affording him an opportunity 
to submit all pertinent evidence pertaining to his claims 
that he might have); and Charles v. Principi, 16 Vet. App. 
370 (2002) (identifying the document that satisfies VCAA 
notice).

The CAVC previously held in part in Pelegrini, supra, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In a June 2003 SOC, the RO, in effect, denied the 
veteran's increased rating claim for a painful and tender 
scar of the right hip area.  In March 2005, the RO provided 
notice to the veteran regarding what information and evidence 
was needed to substantiate his claim on appeal, and clarified 
what information and evidence must be submitted by the 
veteran, and what information and evidence would be obtained 
by VA.    

The CAVC most recently held, however, that even when notice 
is not provided prior to the initial unfavorable decision by 
the AOJ on the appellant's claim, as required by Pelegrini, 
supra, this deficiency is not prejudicial to the appellant 
when subsequent VA actions "essentially cured the error in 
the timing of notice."  Mayfield v. Nicholson, No. 02-1077, 
slip op. at 33 (Vet. App. April 14, 2005).  While the notice 
provided to the veteran in March 2005 was not given prior to 
the first AOJ adjudication of the claim, the subsequent VA 
letter corrected any procedural errors.  The notice was 
provided by the AOJ prior to the transfer and certification 
of the veteran's case to the Board, and the content of the 
notice complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  Thus, any defect with 
respect to the timing of the VCAA notice requirement was non-
prejudicial, and VA's duty to notify the veteran has been 
satisfied.

VA also must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In the present case, the evidence includes service medical 
records.  The Board finds that there are no additional 
medical treatment records necessary to proceed to a decision 
in this case.  The veteran stated in April 2005 that he had 
no further evidence to submit.

In addition, for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).  
Here, VA provided VA medical examinations in December 2003 
and April 2004.    

Upon a review of the claims folder, the Board finds that the 
veteran and his representative were notified of the evidence 
and information necessary to substantiate his increased 
rating claim; were notified of the respective 
responsibilities of VA and himself as it pertained to who was 
responsible for obtaining such evidence; and also were 
notified to submit all relevant evidence he had to the RO.  
Additionally, the Board is satisfied that all relevant facts 
have been adequately developed to the extent possible; no 
further assistance to the veteran in developing the facts 
pertinent to the issue of increased ratings is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

In a May 2002 Board decision, the veteran was assigned a 
separate 10 percent evaluation for a painful and tender scar 
as part of service-connected residuals of a right 10th rib 
resection.  In February 2003, the veteran filed an increased 
rating claim for painful and tender scar of the right rib 
area, contending that his level of disability was higher than 
that warranted by a 10 percent rating.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where entitlement to compensation has already been 
established and an increased disability rating is at issue, 
the primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

The veteran's painful and tender scar of the right rib area 
is currently rated under 38 C.F.R. § 4.118, Diagnostic Code 
(DC) 7804.  A 10 percent evaluation is provided for 
superficial scars that are painful on examination.  A 
superficial scar is one not associated with underlying soft 
tissue damage.  DC 7804, Note (1).  This is the highest 
schedular rating that can be received under DC 7804.  

Scars, other than head, face, or neck, that are deep or that 
cause limited motion are evaluated under DC 7801.  Scars over 
an area or areas exceeding 6 square inches (39 sq. cm.) 
receive a 10 percent rating; over an area or areas exceeding 
12 square inches (77 sq. cm.) receive a 20 percent rating; 
over an area or areas exceeding 72 square inches (465 sq. 
cm.) receive a 30 percent rating; and over an area or areas 
exceeding 144 square inches (929 sq. cm.) receive a 40 
percent rating.  Note (2): A deep scar is one associated with 
underlying soft tissue damage.  DC 7801.

A December 2003 VA examination report shows complaints of 
daily, dull, aching pain in the region of his right posterior 
and lateral chest, aggravated by lying on his right side.  
Physical examination revealed a thin, 10-inch, hardly visible 
scar over the lower posterolateral chest wall.  There was 
moderate tenderness in the intercostal interspace, especially 
at the anterior end of the scar.  The examiner noted that he 
had not reviewed the claims file.  A photograph of the scar 
was attached.

An April 2004 VA examination report conducted by the same 
examiner shows that he reviewed the claims file and noted his 
previous December 2003 findings.  His conclusion after 
reviewing all the records was that there was no significant 
change in symptomatology of the veteran's condition.

As the evidence does not show that the veteran's scar in his 
rib area has any underlying soft tissue damage or causes 
limitation of motion, or that the length of the scar exceeds 
12 square inches, a rating higher than 10 percent is not 
warranted under DC 7801.

Moreover, the veteran is not entitled to an extra-schedular 
rating under 38 C.F.R. § 3.321(b)(1).  Generally, the degrees 
of disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  As the evidence does not 
show that the painful and tender scar of the right rib area 
has caused frequent periods of hospitalization or marked 
interference with employment, an extra-schedular rating does 
not apply.  38 C.F.R. § 3.321(b)(1).  

Under the circumstances of this case, the Board finds that 
the veteran's painful and tender scar in the right rib area 
more nearly approximates the criteria for a 10 percent rating 
under DC 7804.  See 38 C.F.R. § 4.7.  Thus, the veteran's 
increased rating claim is denied.  In making this decision, 
the Board has considered the benefit of the doubt doctrine, 
but it does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an increased rating for painful and tender 
scar of the right rib area, currently rated as 10 percent 
disabling, is denied.


REMAND

In July 2002, the RO assigned an effective date of June 11, 
1997 for a separate 10 percent rating for a painful and 
tender scar of the right rib area.  In February 2003, the 
veteran submitted a Notice of Disagreement with this 
effective date.  However, the RO has not issued a Statement 
of the Case which addresses this issue.  Thus, the Board 
finds that a remand for this action is necessary. 38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 19.26, 19.29, 19.30; Manlincon v. West, 
12 Vet. App. 238 (1999).

In light of the foregoing, this claim is REMANDED for the 
following:

Issue a Statement of the Case to the 
veteran and his representative 
addressing the assignment of an 
effective date of June 11, 1997 for a 
separate 10 percent rating for a painful 
and tender scar of the right rib area.  
The Statement of the Case should include 
all relevant law and regulations 
pertaining to the claim.  The veteran 
must be advised of the time limit in 
which he may file a substantive appeal.  
See 38 C.F.R. § 20.302(b) (2004).  
Thereafter, if an appeal has been 
perfected, this issue should be returned 
to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


